Almond, Judge,
dissenting.
I agree with, the majority that Wallace’s disclosure of an armature extension providing a small air gap makes it prima facie obvious to provide a similarly minimized air gap with the E-shaped core type vibrator motors of the basic references. It will be noted that appellant, the examiner, and the board are all in agreement that providing a reduced air gap lowers the reluctance of a magnetic circuit. They also are of the unanimous view that such an air gap will result in less heating of the structure. The disagreement lies in whether this decreased heating was unexpected.
The board’s position was that it would be obvious that reducing the length of the air gaps in a magnetic circuit “would decrease the reluctance thereof, and, with all other considerations being the same would reduce the heating produced.” It is true the board did not elaborate on the “elementary magnetic circuit consideration” from which it thought this conclusion followed. However, the definition of “reluctance” as “[a] measure of the opposition presented to magnetic flux in a magnetic circuit,”1 and as “analogous to resistance in the electric circuit,”2 is an elementary consideration which might well tend to indicate that lower reluctance would be expected to result in a more efficient magnetic circuit with proportionately less heat loss.
The tests showing that appellant’s Figure 8 structure ran cooler than a similar structure lacking the core arms 73 and 75 at best merely substantiate the already admitted fact that providing an effectively smaller air gap in a magnetic circuit produces less heat loss. The tests plainly are not of any significance to the issue of whether such lower heat loss was unexpected.
The majority notes that appellant himself asserted in one of two affidavits he submitted that his construction “unexpectedly resulted in the generation of substantially less heat” than constructions lacking his overlapping armature ends with a minimum air gap. That mere assertion, without reinforcement by either facts or reasons, is certainly not convincing of unexpectedness to a person of ordinary skill in the art, and we do not understand the majority to have considered it so. Also, the two affiants who described the aforementioned tests each asserted that the “large difference” in heat generated in the two constructions tested “was unexpected.” But those assertions too are unsupported by any facts or reasons, and, therefore, fail, in my opinion, to rebut the prima facie case of obviousness.
*1201The only support then for the majority’s finding that the reduced heating loss that appellant obtains is unexpected, and the prima facie case of obviousness rebutted, is its own original theory why it thinks that a person of ordinary skill in the design of electromagnetic motors would have expected an increase in heat losses to accompany a decrease in magnetic circuit reluctance. I cannot join in the determination of this appeal on that basis for two reasons. First, I do not know whether that theory is correct. Second, I do not think that the court should attempt an independent analysis of the technical point involved.3
Since I cannot accept the majority’s theory as to why the results emphasized are unexpected, and since appellant has not, in my opinion, offered any evidence that the decreased heating would in fact be unexpected to one of ordinary skill in the art, I would affirm the decision of the board.

 Electronics and Nucleonics Dictionary, by Jobni Markus, McGraw-Hill, 1966.


 Standard Handbook for Electrical Engineers, McGraw-Hill 1949, Sec. 1-52, pg. 6.


 Particular caution in advancing such a theory seems indicated by the fact that neither appellant nor the other two affiants who expressed opinions went so far as to assert that appellant’s change in structure would not have been expected to reduce heat losses at least to some extent. Rather, they limited their allegations of unexpectedness to the change resulting in “substantially” less heat or in a “large difference" in heat.